Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This communication is in response to the CON application filed on 10/16/2020.
Claims 1-20 are currently pending.
As a result of the claims filed 10/16/2020. Claims 1-20 are allowed.
                                      
                                   Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The current application is continuation of the patented application 15/907042 issue dated 10/20/2020. 
	The closest art, Mortensen (Pub, 2014/0365548) discloses a microprocessor circuit is provided that includes a microprocessor core coupled to a single-port data memory configured for storage of vector input elements of an N element vector in a predetermined vector element order and storage of matrix input elements of an MxN matrix comprising M columns of matric input elements and N rows of matric input elements. The microprocessor core is adapted to both fetch input data from the single-port data memory and write the input data, such as the vector input elements of the N element vector and the respective matrix input elements of the M columns and N rows, to the vector matrix product accelerator through its input/output port. However, Mortensen does not disclose/suggest all limitations as cited in claims 1 and 13.
	
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday to Thursday, from 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN DOAN/
Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136